Citation Nr: 0925502	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a left knee injury.  


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to June 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), that denied the Veteran's claim of 
entitlement to service connection for a left knee disability.

In April 2007, the Board denied this appealed claim.  The 
veteran appealed this denial of service connection to the 
United States Court of Appeals for Veterans Claims (Court), 
and in October 2008 the Court vacated the Board's denial of 
service connection for a left knee disability and remanded 
the matter to the Board.

The issue of service connection for residuals of a left knee 
injury, having been opened herein, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for residuals of a left knee 
injury was previously denied by the RO in April 2003.  
Evidence presented since April 2003 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision denying the claim of service 
connection for residuals of a left knee injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence sufficient to reopen the claim 
for service connection for residuals of a left knee injury 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in Veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 

Request to Reopen

A claim of service connection for residuals of a left knee 
injury was previously denied by the RO in an April 2003 
decision.  This decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The April 2003 rating decision denied the claim of service 
connection because the evidence did not indicate that the 
Veteran was currently diagnosed with a left knee disorder.  
Evidence considered at the time of this decision included 
service medical evidence which documented treatment for the 
left knee after a fall and an X-ray finding of opacity 
anterior and superior to the left lateral tibial plateau.  

Evidence received in conjunction with the request to reopen 
includes medical records which indicate that the Veteran has 
been diagnosed with degenerative joint disease and a medial 
meniscal tear.  See, e.g., January 2003 Millet treatment 
record; October 2006 VA examination record.  This evidence is 
new and material, in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of a current left knee 
disorder, and it raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened, and, 
to this extent only, the appeal is granted.  As will be 
discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the Veteran's appeal.

ORDER

New and material evidence has been received; the claim for 
service connection for a headache disorder is reopened and, 
to that extent only, the appeal is granted.


REMAND

A review of the record indicates that the Veteran was not 
provided with adequate notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the underlying claim 
of service connection.  This must be done.  

Additionally, an addendum opinion should be obtained from the 
October 2006 VA examiner.  Specifically, the examiner should 
provide a more detailed rationale for his opinion, with 
discussion of the Veteran's history of knee pain since 
service and the private medical reports of record. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  Specifically, 
provide notice of the criteria for 
establishing service connection.  

2.  Return the claims file to the VA 
examiner who conducted the October 2006 
VA examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide 
more detailed rationale for his opinion, 
preferably with discussion of the 
Veteran's reported history of pain since 
service and the post-service private 
medical records.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


